IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46167

STATE OF IDAHO,                                 )
                                                )   Filed: March 27, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ISOM LEE HUDSON,                                )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order revoking probation          and    execution    of   previously    suspended
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Isom Lee Hudson pled guilty to felony driving under the influence. I.C. § 18-8004. The
district court sentenced Hudson to a unified term of ten years, with a minimum period of
confinement of four years, but after a period of retained jurisdiction, suspended the sentence and
placed Hudson on probation. Hudson filed an I.C.R. 35 motion seeking a reduction of his
sentence, which the district court denied. Hudson appealed that denial, and this Court affirmed
in an unpublished opinion. See State v. Hudson, Docket No. 45137 (Ct. App. Feb. 1, 2018).




                                                1
       Subsequently, Hudson admitted to violating the terms of the probation, and the district
court consequently revoked probation and ordered execution of the original sentence. Hudson
appeals, contending that the district court abused its discretion in revoking probation and that the
sentence is excessive and should have been sua sponte reduced by the district court.
        It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d 1244,
1248 (2010). A decision to revoke probation will be disturbed on appeal only upon a showing
that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In
reviewing the propriety of a probation revocation, the focus of the inquiry is the conduct
underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho 618, 621,
288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the record
before the trial court relevant to the revocation of probation issues which are properly made part
of the record on appeal. Id.
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced


                                                 2
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012).
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion in either revoking probation or in ordering execution of
Hudson’s sentence without modification. Therefore, the order revoking probation and directing
execution of Hudson’s previously suspended sentence is affirmed.




                                               3